DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in 
Claims 1-6 and 10-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bouma et al. (US 2006/0093276 A1) in view of Tsai (US 2008/0207996 A1).
Regarding claim 2, Bouma et al. (‘276) teach a method of imaging a body lumen, comprising: connecting the proximal portion to a drive assembly in a non-sterile field such that a fiber optic rotating junction of the drive assembly connects with a fiber of the intravascular imaging catheter (see [0025]-[0030]); activating a power actuator to turn on a motor of the drive assembly so that the motor simultaneously rotates a rotatable portion of the fiber optic rotating junction and the fiber while the distal portion of the intravascular imaging catheter is in the sterile field (see [0025]-[0030]); and imaging a lumen of the body with the fiber as the fiber rotates (see [0025]-[0030]). Bouma et al. fails to explicitly teach positioning a proximal portion of an intravascular imaging catheter in a sterile field through a sterile cover such that a distal portion of the intravascular imaging catheter remains in a sterile field. However, Tsai (‘996) from the same field of endeavor do teach positioning a proximal portion of an intravascular imaging catheter in a sterile field through a sterile cover such that a distal portion of the intravascular imaging catheter remains in a sterile field (see [0085]; and Fig. 25). It would be obvious to one of ordinary skill in the art to combine the invention of Bouma et al. with the features of Tsai for the benefit of not requiring the sterilization of the endoscope between uses.
Regarding claim 3, Bouma et al. (‘276) in view of Tsai (‘996) teach the method of claim 2, further comprising locking the proximal portion into the drive assembly (see Bouma et al. [0025]-[0030]).
Regarding claim 4, Bouma et al. (‘276) in view of Tsai (‘996) teach the method of claim 2, wherein connecting the proximal portion to the drive assembly automatically aligns an optical connection of the intravascular imaging catheter with a predetermined rotational position of the fiber optic rotating junction (see Bouma et al. [0025]-[0030]).

Regarding claim 6, Bouma et al. (‘276) in view of Tsai (‘996) teach the method of claim 2, wherein activating the power actuator further rotates a driveshaft of the intravascular imaging catheter (see Bouma et al. [0025]-[0030]).
Regarding claim 10, Bouma et al. (‘276) in view of Tsai (‘996) teach the method of claim 2, further comprising pulling the sterile cover over the drive assembly (see Tsai [0085]; and Fig. 25).
Regarding claim 11, Bouma et al. (‘276) in view of Tsai (‘996) teach the method of claim 10, further comprising moving the covered portion of the drive assembly into the sterile field (see Tsai [0085]; and Fig. 25).
Claims 12-18 are rejected mutatis mutandis in view of the rejected claims above.
Claims 7-9 and 19-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bouma et al. (US 2006/0093276 A1) in view of Tsai (US 2008/0207996 A1) as applied to claims 6 and 18 above, and further in view of Patel et al. (US 2012/0046679 A1).
Regarding claim 7, Bouma et al. (‘276) in view of Tsai (‘996) teach the method of claim 6, but fail to explicitly teach cutting within the body lumen with a cutter attached to the driveshaft. However, Patel et al. (‘679) from the same field of endeavor do teach cutting within the body lumen with a cutter attached to the driveshaft (see [0064]-[0069]). It would be obvious to one of ordinary skill in the art to combine the invention of claim 6 with the features of Patel et al. for the benefit of removing atheromatous plaques in a patient.
Regarding claim 8, Bouma et al. (‘276) in view of Tsai (‘996) in view of Patel et al. (‘679) teach the method of claim 7, further comprising translating the driveshaft axially to expose the cutter (see Patel et al. [0064]-[0069]).
Regarding claim 9, Bouma et al. (‘276) in view of Tsai (‘996) in view of Patel et al. (‘679) teach the method of claim 7, further comprising translating the driveshaft axially to pack cut tissue into a nosecone of the intravascular imaging catheter (see Patel et al. [0064]-[0069]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REMALY whose telephone number is (571)270-1491.  The examiner can normally be reached on Mon - Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK D REMALY/              Primary Examiner, Art Unit 3793